          Case 6:19-bk-01601-KSJ          Doc 11   Filed 06/03/19     Page 1 of 2



                                    ORDERED.


 Dated: June 03, 2019




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

In re:                                        )
         BRANDY BUCCI                         )       Case No: 6:19-bk-01601-KSJ
                                              )       Chapter 7
                        Debtor                )


               ORDER ON TRUSTEE'S OBJECTION TO DEBTOR(S)
                         CLAIM OF EXEMPTIONS




         THIS CASE came on for consideration of the Trustee's Objection To Debtor(s)

Claim(s) of Exemptions. (Document Number 6). The court considered the record and

finds:



         1. On April 24, 2019, the trustee filed the Trustee's Objection To Debtor(s)

Claim(s) of Exemptions. ["Objection"] (Document Number 6).



         2. A certificate of service was incorporated in the Objection, which indicated that

            the Objection was served on the debtor by United States Mail, postage

            prepaid, on April 24, 2019.
        Case 6:19-bk-01601-KSJ          Doc 11    Filed 06/03/19     Page 2 of 2




       Based on the foregoing, it is:



       ORDERED as follows:

       1. The Objection is hereby SUSTAINED and accordingly, the debtor’s claim of

exemption pursuant to Florida Statutes 222.25(3) is DENIED.




Trustee Emerson C. Noble is directed to serve a copy of this order on interested parties
and file a proof of service within 3 days of the entry of the order.
